F I L E D
                                                                   United States Court of Appeals
                                                                           Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                           JAN 24 2002
                            FOR THE TENTH CIRCUIT
                                                                      PATRICK FISHER
                                                                               Clerk

    UNITED STATES OF AMERICA,

                Plaintiff-Appellee,

    v.                                                   No. 00-4164
                                                     (D.C. No. 99-CR-520)
    JAMES WRIGHT, JR.,                                     (D. Utah)

                Defendant-Appellant.


                            ORDER AND JUDGMENT           *




Before TACHA, Chief Judge, PORFILIO , Circuit Judge, and BRORBY , Senior
Circuit Judge.




         After examining the brief and appellate record, this panel has determined

unanimously to grant the defendant’s request for a decision on the briefs without

oral argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.




*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
      Defendant Wright pleaded guilty to one count of conspiracy to manufacture

methamphetamine in violation of 21 U.S.C. § 841(a)(1), and one count of

carrying a firearm during and in relation to a drug trafficking offense in violation

of 18 U.S.C. § 924(c)(1)(A). He was sentenced to 84 months on the drug count

and a separate 60-month consecutive term on the firearm count for a total of 144

months followed by 5 years of supervised release. Defendant appeals.

      Counsel for the defendant has filed a brief pursuant to Anders v.

California, 386 U.S. 738 (1967), and has requested leave to withdraw. Anders

holds that if counsel finds an appeal “to be wholly frivolous, after a

conscientious examination of it, he should so advise the court and request

permission to withdraw.” Id. at 744.

      After the Anders brief was filed, the defendant was given three separate

opportunities to respond. Neither the defendant himself nor the government filed

a responsive brief.

      After a thorough review of the record, including the transcripts from the

plea and sentencing hearings, and counsel’s brief, the court concludes there are

no meritorious issues for appeal. The defendant’s guilty pleas were knowing and

voluntary. The sentence imposed was within the applicable guideline range, and

the district court did not exceed the statutory maximum sentence.




                                         -2-
     Accordingly, the judgment of the district court is AFFIRMED. Counsel’s

request to withdraw is GRANTED. The mandate will issue forthwith.


                                               Entered for the Court



                                               John C. Porfilio
                                               Circuit Judge




                                     -3-